Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the previously filed Registration Statement (No.333-121223) on Form S-8 and the previously filed Prospectus constituting a part of the Registration Statement (No. 333-150461) on Form S-3 of SPY Inc. of our report dated March 20, 2013 relating to the consolidated financial statements and the financial statement schedule of SPY Inc. and Subsidiaries, appearing in the Company’s Annual Report on Form 10-K for the year ended December31, 2012. /s/ Mayer Hoffman McCann P.C. San Diego, California March 20, 2013
